DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 9,412,654) in view of Clifton et al. (US 20190067439).
Regarding 5, Bao discloses that a semiconductor device comprising:
a first trench 16 formed in a first dielectric layer 8 (Fig. 1);

a first wiring 18 formed in the first trench; 
a second wiring 92 formed in the second trench (Fig. 8);
a third dielectric layer 20 interposed between an upper opening of the first trench and a bottom inner surface of the second trench, and configured to insulate the first wiring and the second wiring from each other (Fig. 8).
Bao fails to teach that an impedance adjustment layer formed between the first wiring and the second wiring, configured to adjust an impedance between the first wiring and the second wiring, and serving as an inductor, wherein a material of the impedance adjustment layer includes a Mott-insulator.
However, Clifton suggests that an impedance adjustment layer (I-layer) formed between the first wiring and the second wiring, configured to adjust an impedance between the first wiring and the second wiring, and serving as an inductor, wherein a material of the impedance adjustment layer includes a Mott-insulator (the first and second wiring layer can be replaced by Clifton’s conductive structure with Vanadium oxide Vo2 in para. 0012 & 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide an impedance adjustment layer formed between the first wiring and the second wiring, configured to adjust an impedance between the first wiring and the second wiring, and serving as an inductor, wherein a material of the impedance adjustment layer includes a Mott-insulator with Bao as taught by Clifton in order to enhance contract resistance (para. 0003) and also, the claim would have 
Reclaim 9, Bao & Clifton disclose that the material of the impedance adjustment layer includes vanadium dioxide (Clifton, Vanadium oxide Vo2 in para. 0012 & 0024).
Allowable Subject Matter
Claims 1 & 3-4 are allowed over the prior art.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - an etching stop layer on which the first trench, the second trench, and the single dielectric layer are formed such that the etching stop layer covers entire bottom surfaces of the first trench, the second trench, and the single dielectric layer; - - wherein a material of the first and second impedance adjustment layers includes a Mott-insulator.” with combination of other claim limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SU C KIM/Primary Examiner, Art Unit 2899